PER CURIAM.
The action is for goods sold and delivered, and the pleadings are in writing. The answer does not deny any of the allegations of the complaint, but sets up a strictly affirmation refusal, alleging an unexpired term of credit. It appears from admissions in the answer that at the time the judgment herein was rendered the *864time of credit had expired as to two sales, though not as to the third. Nevertheless the defendant admitted, under oath, in a proceeding before United States Commissioners Sheilds, his indebtedness in the amount sued for, and when levy was made herein by the sheriff he promptly paid the judgment. The appeal is therefore without merit, and the judgment is affirmed.
Judgment affirmed, with costs. All concur.